              Case:18-41847-EJC Doc#:40 Filed:05/16/19 Entered:05/16/19 11:01:43                                                                  Page:1 of 4
 Fill in this information to identify your case:

 Debtor 1                   Angela M Claudio
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Henry E Claudio
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number           18-41847
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Georgetown Community                     Describe the property that secures the claim:                     $734.63                     $0.00             $734.63
         Creditor's Name                          HOA Fees

         Services Association
                                                  As of the date you file, the claim is: Check all that
         1234 King George Blvd                    apply.
         Savannah, GA 31419                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case:18-41847-EJC Doc#:40 Filed:05/16/19 Entered:05/16/19 11:01:43                                                                    Page:2 of 4
 Debtor 1 Angela M Claudio                                                                                    Case number (if known)   18-41847
               First Name                  Middle Name                      Last Name
 Debtor 2 Henry E Claudio
               First Name                  Middle Name                      Last Name


 2.2     Wells Fargo Home Mor                       Describe the property that secures the claim:                   $141,853.00           $159,200.00             $0.00
         Creditor's Name                            29 Bristlecone Drive Savannah, GA
                                                    31419 Chatham County
                                                    Chatham County Property Card:
                                                    $159,200
                                                    Cost of Sale: $12,736
         Attn: Bankruptcy                           No equity after cost of sale
         Department                                 Surrender
                                                    As of the date you file, the claim is: Check all that
         8480 Stagecoach Cir.                       apply.
         Frederick, MD 21701                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 09/13 Last
                                 Active
 Date debt was incurred          7/03/18                     Last 4 digits of account number         4854



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $142,587.63
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $142,587.63

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case:18-41847-EJC Doc#:40 Filed:05/16/19 Entered:05/16/19 11:01:43                                                      Page:3 of 4



 Fill in this information to identify your case:

 Debtor 1                    Angela M Claudio
                             First Name                     Middle Name             Last Name

 Debtor 2                    Henry E Claudio
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF GEORGIA

 Case number              18-41847
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Angela M Claudio                                                      X   /s/ Henry E Claudio
              Angela M Claudio                                                          Henry E Claudio
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       May 16, 2019                                                   Date    May 16, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:18-41847-EJC Doc#:40 Filed:05/16/19 Entered:05/16/19 11:01:43                                            Page:4 of 4

                                                               United States Bankruptcy Court
                                                                       Southern District of Georgia
            Angela M Claudio
 In re      Henry E Claudio                                                                               Case No.   18-41847
                                                                                   Debtor(s)              Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on May 16, 2019, a copy of Amended Schedule D, Notice of Bankruptcy Filing, 341 Meeting of
Creditors, and Order Granting Discharge was served electronically or by regular United States mail to all interested
parties, the Trustee and all creditors listed below.

 Chapter 7 Trustee
 Wendy A. Owens

 U.S. Trustee
 Matthew Mills


 Georgetown Community Services Association
 1234 King George Blvd
 Savannah GA 31419-0000




                                                                                 /s/ John E. Pytte
                                                                                 John E. Pytte 590555
                                                                                 John Pytte
                                                                                 P.O. BOX 949
                                                                                 Hinesville, GA 31310
                                                                                 912-369-3569Fax:912-367-3579
                                                                                 johnpytte@jpytte.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
